PER CURIAM.
These appeals follow the return of our mandate in Cook v. Mills, 374 So.2d 599 (Fla. 3d DCA 1979). The trial court granted final summary judgment in favor of *311Home Indemnity Company and in favor of Summit Insurance Company of New York.1 We conclude the trial court erred in granting the summary judgments since a fair reading of the coverage provisions of the policies in question provided coverage to H. L. Mills Construction Company, of which Mills is undisputedly a member.
In view of our conclusion that both Home and Summit are liable, we reverse the summary judgment against Progressive American Insurance Company, the umbrella carrier. Progressive is liable only if the coverage limits of Home and Summit are exceeded. That is not the case here.
This cause is remanded for further proceedings consistent with the views expressed herein.
Reversed and remanded.
The summary judgment in favor of Stevenson Insurance Association, Inc., is affirmed.

. Summit Insurance Company of New York went into receivership and is represented in these proceedings by Florida Insurance Guaranty Association.